UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4604



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


UNA DANIELLE PORTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-87)


Submitted:   September 24, 2004           Decided:   October 19, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danielle B. Obiorah, MASON-WATSON, OBIORAH & SINGLETARY, P.C.,
Charlotte, North Carolina, for Appellant.    Robert James Conrad,
Jr., United States Attorney, Robert John Gleason, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Una Danielle Porter pled guilty to conspiracy to commit

armed bank robbery, 18 U.S.C. § 371 (2000) (Count One); armed bank

robbery and aiding and abetting, 18 U.S.C. §§ 2113, 2 (2000) (Count

Two); using or carrying a firearm during and in relation to a crime

of violence, 18 U.S.C. § 924(c) (2000) (Count Three); and two

carjackings, 18 U.S.C. § 2119 (2000) (Counts Four and Five).

Porter    was   sentenced     to   fifty-one      months    imprisonment         and    a

consecutive eighty-four-month sentence for the § 924(c) offense.

Porter’s    attorney    has    filed    a    brief   pursuant          to    Anders    v.

California,     386    U.S.    738   (1967),      raising    as        a    potentially

meritorious issue the district court’s refusal to depart downward

based on Porter’s assertion that she participated in the offenses

in an attempt to avoid a greater harm, U.S. Sentencing Guidelines

Manual §    5K2.11,    p.s.    (2002),      and   coercion       and       duress,   USSG

§ 2K2.12, p.s., but asserting that in her view there are no

meritorious issues for appeal.              Porter has been informed of her

right to file a pro se supplemental brief, but has not filed a

brief.    We affirm the conviction and sentence.

            We find that the issue presented in the Anders brief is

without merit.     United States v. Shaw, 313 F.3d 219, 222 (4th Cir.

2002)    (appellate    court    lacks    jurisdiction       to    review       district

court’s refusal to depart unless the decision was based on a

mistaken belief that the court lacked legal authority to depart).


                                       - 2 -
Pursuant to Anders, we have reviewed the record for reversible

error and found none.            We therefore affirm the conviction and

sentence.    We deny counsel’s motion to withdraw at this time.                 This

court requires that counsel inform her client, in writing, of her

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                       - 3 -